Citation Nr: 0713572	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  06-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from May 1943 to August 1946.  
The veteran died in November 2004.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACTS

1.  Prior to his death, the veteran had established service 
connection for bilateral sensorineural hearing loss, 
evaluated as 80 percent disabling; pes planus, evaluated as 
30 percent disabling; post traumatic stress disorder, 
evaluated as 30 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  

2.  A death certificate dated in November 2004 lists the 
immediate cause of death as transtentorial herniation, due to 
(or as a consequence of) subdural hematoma or atrial 
fibrillation.

3.  The veteran's fatal condition was not caused by any 
incident of service and the service-connected disorder, pes 
planus, did not contribute to his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in October 2005.  Furthermore, while this case 
was undergoing development, the case of Dingess/Hartman was 
decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant was notified of this decision in a 
letter issued in August 2006.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  A personal hearing was scheduled in January 2007; 
however, the appellant failed to appear.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

A review of the record discloses that at the time of death, 
the veteran was service-connected for bilateral sensorineural 
hearing loss, evaluated as 80 percent disabling; pes planus, 
evaluated as 30 percent disabling; post traumatic stress 
disorder, evaluated as 30 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.

The terminal hospitalization records reflect that the veteran 
was admitted to a private facility after falling and hitting 
his head.  He was found to have a subdural hematoma.  The 
family refused neurosurgical intervention and he was placed 
in hospice care where he eventually succumbed to 
intracerebral hemorrhaging.  There was no autopsy.  The 
veteran died on November [redacted], 2004.  He was 85 years old.

The death certificate signed on November [redacted], 2004, reveals 
that the immediate cause of death listed was transtentorial 
herniation.  Subdural hematoma and atrial fibrillation were 
listed in sequential order as underlying causes related to 
the cause of death.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

The veteran's service medical records do not reflect the 
presence of any brain, heart, or blood problems, to include 
subdural hematoma.  The medical evidence, in fact, first 
shows the presence of the subdural hematoma in November 2004.  
However, this is more than 58 years following his separation 
from service.  In regard to the cardiac disorder, the 
earliest medical records showing treatment for atrial 
fibrillation is in 1999; however, this was approximately 53 
years after service discharge.  The medical evidence does not 
demonstrate that a cardiac disorder had been manifested prior 
to that date, and specifically does not demonstrate that it 
had been manifested to a compensable degree (that is, 10 
percent disabling) within one year after his separation from 
service in August 1946.

Likewise, the medical record is devoid of clinical evidence 
demonstrating that transtentorial herniation, a subdural 
hematoma or a cardiac disorder are otherwise related in any 
manner to the veteran's active service.  See 38 C.F.R. § 
3.303(d).  

Moreover, the medical evidence does not demonstrate that the 
veteran's service-connected pes planus disorder, either 
singly or collectively, caused or hastened to cause his death 
in any manner.  

In regard to the contention that the veteran's pes planus 
caused the death of the veteran, the appellant claims that 
she witnessed the veteran's fall that caused the subdural 
hematoma.  She believes that the service-connected pes planus 
caused the veteran's fall.  While the Board does not doubt 
the appellant's credibility or sincerity, the Board finds 
this theory far too tenuous and speculative.  There is no 
indication of such a degree of impairment found in the 
medical record in this regard.  While it is shown that he had 
a shuffling gait since 1990, it is not shown that pes planus 
affected the veteran to such a degree as to diminish his 
ability to properly maintain his balance.  At the December 
2001 VA examination, the veteran specifically denied any use 
of assistive devices.  There is no objective evidence, of 
record, medical or otherwise that relates the veteran's cause 
of death to his pes planus.  The contemporaneous medical 
records contain no evidence to support her theory.  Further, 
the terminal hospital records do not implicate pes planus in 
his death.  In view of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death. 


ORDER

Service connection for the cause of death is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


